Mary Elizabeth Heard
Texas State Bar No. 24096727
Harrison & Duncan PLLC
8700 Crownhill, Suite 505
San Antonio, Texas 78209
Telephone: (210) 821-5800
Telecopier: (210) 826-6887
Email: meheard@legalcounseltexas.com

Counsel for Ovation Services LLC, as agent for
FGMS Holdings LLC



                           IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       EL PASO DIVISION

  IN RE:                                            §   Chapter 13
                                                    §
  CLIFFORD DWIGHT MCDANIEL, JR AND                  §          Case No. 20-31128-HCM
  PAULA JEAN MCDANIEL                               §
                                                    §
                    Debtors                         §


             OVATION SERVICES LLC’S OBJECTION TO DEBTORS’ CHAPTER 13 PLAN

       Ovation Services LLC, as agent for FGMS Holdings LLC (“Ovation”), hereby files this

Objection (“Objection”) to the Chapter 13 Plan (“Plan”) [Dkt. No.2] filed by the above-captioned

debtors (“Debtors”) in the above-referenced case, and states:


1.     Ovation is the holder of one claim against the Debtors which is secured by tax liens

collateralizing the Debtors’ real estate. Ovation has filed its one proof of claim in this case. [Claim

#2].

2.     The Plan should not be confirmed because:




                                                  1
6046
       a.   Ovation’s claim is not treated correctly in the Plan. The Plan should provide that

            Ovation has a secured claim for $91,321.48 and that the interest rate is 15.9%

       b.   The Plan does not explicitly provide for the payment of interest between the date

            of the filing of the Petition, October 27, 2020, and the date of confirmation of

            the Plan.

       c.   The Plan fails to list Ovation as a holder of senior ad valorem tax liens.

       d.   The Plan does not provide that if this case is dismissed or converted without

            completion of the plan, Ovation shall retain its liens and its lien priority to the

            extent recognized by applicable nonbankruptcy law, as required by 11 U.S.C.

            § 1325(a)(5)(B)(i)(II).

       e.   The Plan lists Ovation’s claim in the wrong category. Paragraph 7.7 refers to

            curing arrears on long term debt and mortgage arrears on the Debtors’ principal

            residence. The Debtors seek to have the full amount of Ovation’s claim paid

            through the Plan. Ovation’s secured claim is an ad valorem tax lien and not a

            mortgage. Therefore, Ovation’s claim should be listed in paragraph 7.8 of the

            Plan.

       f.   The Plan fails to treat the full amount of Ovation’s secured claims. Accordingly,

            the projected trustee disbursements are insufficient to amortize the amount of

            Ovation’s claim with interest as required by 11 U.S.C. § 511.

       g.   As the holder of senior ad valorem tax liens on the collateral, Ovation is

            oversecured, and the security documents provide that the Debtors will pay

            reasonable attorneys’ fees, court costs and other costs associated with collecting


                                             2
6046
                or enforcing the notes, including in a bankruptcy proceeding. The Plan fails to

                provide for Ovation’s reasonable attorneys’ fees, charges, costs, and post-

                petition interest pursuant to 11 U.S.C. § 506(b) and applicable state law.

3.     Therefore, confirmation of the Plan should be denied.

4.     Ovation identifies the following witnesses:

           a.   Clifford Dwight McDaniel, Jr.

           b.   Paula Jean McDaniel.

           c.   Coy Morgan, Vice President, Ovation Services LLC.

           d.   Any witness designated by any other party.

           e.   Any witness necessary for rebuttal.

5.     Ovation identifies the following exhibits:

           a.   Ovation Services LLC’s Proof of Claim, including the attached Exhibits;

                   i. Tax Lien Judgment.

                   ii. Tax Lien Judgment Payoff.

           b.   Any plan filed by the Debtors.

           c.   Any schedules or statements of financial affairs filed by the Debtors.

           d.   Any exhibit designated by any other party.

           e.   Any exhibit necessary for rebuttal.

       WHEREFORE, PREMISES CONSIDERED, Ovation Services LLC, as agent for FGMS Holdings

LLC respectfully prays that the Court deny confirmation of the Plan and grant all other just relief.


Submitted on December 24, 2020.




                                                 3
6046
       Respectfully submitted,

       Harrison & Duncan PLLC


       /s/ Mary Elizabeth Heard
       MARY ELIZABETH HEARD
       Texas State Bar No. 24096727
       Email: meheard@legalcounseltexas.com
       Harrison & Duncan PLLC
       8700 Crownhill, Suite 505
       San Antonio, Texas 78209
       Telephone: (210) 821-5800
       Telecopier: (210) 826-6887

       Counsel for Ovation Services LLC, as agent for FGMS
       Holdings LLC




          4
6046
                                      CERTIFICATE OF SERVICE


        I hereby certify that a true and correct copy of the foregoing OBJECTION TO DEBTORS’
CHAPTER 13 PLAN was served on December 24, 2020 via the Court’s electronic case filing (ECF)
system on all parties receiving ECF notices in these cases and via first class U.S. mail to the parties
listed below.


                                               /s/ Mary Elizabeth Heard
                                               __________________________________________________________________________________________________________________________________________________________________________________________________________________________________________




                                               MARY ELIZABETH HEARD

Clifford Dwight McDaniel, Jr
Paula Jean McDaniel
14298 Deer Track Ct.
El Paso, TX 79938

Timothy V. Daniel
Timothy V. Daniel, P.C.
603 Mississippi Ave.
El Paso, TX 79902

Stuart C. Cox
El Paso Chapter 13 Trustee
1760 N. Lee Trevino Drive
El Paso, TX 79936




                                                             5
6046
